Citation Nr: 1718766	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for tremors, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to June 1968 and November 1990 to March 1991.  The Veteran also had service in the Arizona Army National Guard, during which he had a period of active duty for training (ACDUTRA) from March 1996 to July 1996 and August 7, 1996 to September 30, 1996. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, a videoconference hearing on the claim of service connection for tremors was held before a Veterans Law Judge (VLJ).  In March 2017, a video conference hearing was held on both claims before the undersigned VLJ.  

When last on appeal, in December 2013, the Board remanded claims of service connection for left ear hearing loss and tinnitus.  These claims are no longer on appeal, as the RO, in a November 2016 rating decision, granted service connection for left ear hearing loss and tinnitus, which represent a full grant of the benefit sought.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

At that time, the Board also remanded the tremors claim for additional development.  Lastly, the Board remanded a claim to reopen service connection for a right knee disability for the issuance of a statement of the case (SOC).  This was done in February 2014 and the Veteran perfected the appeal in March 2014.

In the December 2013 decision, the Board noted that the Veteran had disagreed with an October 2012 rating decision denying reopening of a previously denied claim of service connection for a right knee disability.  On further reflection and consideration, the Board finds that the right knee claim is also on appeal from the July 2010 rating decision similar to the tremors claim.  In August 2010, the Veteran requested "reconsideration" of the right knee clam.  Although the RO issued a rating decision in November 2011, the proper course was an SOC because the August 2010 expressed disagreement with the right knee denial and reasonably constituted a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2010); cf. 38 C.F.R. § 20.201 (2016) (new version requiring NOD to be submitted on a standard VA form).  Issuance of an SOC has now been accomplished pursuant to the Board's December 2013 remand as detailed above.  Thus, it is now clarified that the appealed rating decision is from July 2010.

Moreover, although the right knee claim was even denied one time earlier in an October 2007 rating decision, a requirement of new and material evidence is not necessary.  This is because the Veteran submitted a September 1996 service treatment record (STR) in November 2009 that is relevant to the claim.  Therefore, original claim is reconsidered under 38 C.F.R. § 3.156(c).


REMAND

As noted above, until now the claim of service connection for a right knee disability has been developed as a claim to reopen.  As a result, the Veteran has not been afforded an examination of his right knee disability.  Notably, the Veteran has submitted a November 2012 VA treatment record evidencing a current diagnosis of mild to moderate tricompartmental osteoarthritis with mild medial joint space narrowing and genu varum (known as bowing at the knee).  As noted above, there is also what appears to be a complaint of right knee pain in 1996 when the Veteran was on a period of ACDUTRA.  Further, while the STR of record notes a diagnosis of knee bursitis, the clinician's handwritten notes are barely legible and it is not clear whether the bursitis was found in the right or left knee.  Thus, an examination and medical opinion as to etiology are needed.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has now testified before two VLJs regarding his claim of service connection for tumors.  At the March 2017 hearing, the undersigned informed him of his right to appear before a third panel VLJ, which the Veteran did not waive.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011). Thus, it is necessary for the RO to schedule the Veteran for a third Board hearing on this issue, which, upon its return to the Board, will be decided by all three VLJs who have heard the claim.  38 C.F.R. § 20.707.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board video conference hearing on the tremors service connection claim in accordance with the Veteran's request.  Notify him of the date and time of the hearing. 

2.  Obtain any relevant VA treatment records dated since July 2016 and associate them with the claims file.

3.  After obtaining updated VA treatment records, schedule the Veteran for a VA examination in order to determine the nature and etiology of the claimed right knee disability, now diagnosed as right knee tricompartmental osteoarthritis with genu varum.  The entire claims file should be reviewed by the examiner. All necessary testing should be conducted.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the right knee disability is related to his August 1996 to September 1996 period of ACDUTRA, during which he appeared to claim right knee pain after keeling on a metal service while fixing "heuy" helicopters for which he was treated at Luke Air Force Base.

A complete rationale or explanation should be provided for each opinion reached.  The examiner should consider the Veteran's and other lay statements of record, to include the Veteran's testimony that the clinician who treated his knee in 1996 told him he had "huey-knee."

4.  Finally, readjudicate the claim of service connection for a right knee disability on the merits.  If the benefit sought remains denied, issue a supplemental SOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

